Exhibit 10.2

 

AMENDMENT NO. 1 TO

ORTHOFIX INTERNATIONAL N.V.

SECOND AMENDED AND RESTATED

STOCK PURCHASE PLAN

 

WHEREAS, Orthofix International N.V. (the “Company”) has established and
maintains the Second Amended and Restated Stock Purchase Plan (the “Plan”); and

 

WHEREAS, the Company’s Board of Directors desires to amend the Plan, subject to
the approval of the Company’s shareholders, to increase the number of shares of
common stock of the Company reserved and available for issuance pursuant to the
Plan from 1,850,000 to 2,350,000.

 

NOW, THEREFORE, by virtue and in exercise of the power reserved to the Company’s
Board of Directors by Section 9 of the Plan, the Plan be and hereby is amended,
subject to approval by the Company’s shareholders, in the following particulars,
to be effective as of the date the Company’s shareholders approve the Amendment:

 

1.           By substituting the phrase “2,350,000 shares” for the phrase
“1,850,000 shares” in Section 3(a) of the Plan.

 

 

    

  